Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendments filed on 01/06/2022, in which claims 8-10 have been added, claims 1-2 have been amended, claims 1-10 are presented for the examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari et al. (US 2018/0278685, referred herein after Tiwari) in view of Park et al. (US 2013/0110988, referred herein after Tiwari).



As per claim 1, Tiwari discloses a data reading method of a data source system having duplicate data sources ([0009], the primary storage and secondary storage associated with the requested data are in synchronization), the data source system comprising m data servers wherein m is a positive integer, the data source system storing specified data by storing a primary copy of the specified data in a primary data server of the m data servers and storing a backup copy of the specified data in each of at least one backup data server of the m data servers other than the primary data server ([0022]-[0024]), the data reading method comprising steps of: 
receiving a data reading request of the specified data from a client terminal (Fig. 5, step 501, [0023], the user application 101 may communicate with the logical volume manager 103 via a signal line 102, to transmit client-initiated data requests); 
obtaining a superiority parameter related to each of the primary data server and the at least one backup data server (Fig. 5, steps 504, 506, [0025], [0032]-[0033]); 
providing a candidate data server list according to the obtained superiority parameters, the candidate data server list recording at least one of the primary data server and the at least one backup data server; and (Fig. 5, steps 506, 
the client terminal receiving the candidate data server list and reading the specified data from the primary data server or the at least one backup data server recorded in the candidate data server list (Fig. 5, step 508, 510, [0067]-[0068]);

Tiwari does not specifically discloses the superiority parameter being associated with transmission rate or parallel access supportability of the related data servers for providing the specified data;

However, Park discloses the superiority parameter being associated with transmission rate or parallel access supportability of the related data servers for providing the specified data ([0067]-[0068], server is selected based on transmission rate ranges);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Park’s method of providing appropriate content to the user device into Tiwari’s method for efficiently accessing a secondary storage in a highly available clustered storage because one of the ordinary skill in the art would have been motivated to prevent error in a streaming service provided to user device. 

As per claim 2, Tiwari discloses the data reading method according to claim 1, further comprising steps of: judging whether the client terminal is positioned within a service area of any one of the at least one backup data server; when the client terminal is positioned within the service area of one of the at least one backup data server, adding the one backup data server to the candidate data server list; and  10when the client terminal is not positioned within the service area of any one of the at least one backup data server, adding the primary data server to the candidate data server list (Fig. 5, steps 506, [0062]-[0063], [0067]-[0068], locator module determines the candidate data server based on close proximity by comparing the physical distance).

As per claim 3, Tiwari discloses the data reading method according to claim 2, wherein when the candidate data server list records p data servers of the m data servers wherein p is a positive integer greater than 1, the client terminal reads the specified data from the p data servers ([0030]-[0031]).

As per claim 4 Tiwari discloses the data reading method according to claim 1, wherein the candidate data server list is determined according to the superiority parameters representing integrity of the specified data in each of the m data servers ([0052]-[0053]). 
 
As per claim 5, Tiwari discloses the data reading method according to claim 4, wherein when the candidate data server list records p data servers of the m data servers wherein p is a positive integer greater than 1, the client terminal reads the specified data from the p data servers ([0030]-[0031]).

As per claim 6, Tiwari discloses the data reading method according to claim 1, wherein the candidate data server list records every data server which stores the specified data ([0025], the user application 101 may additionally select a corresponding server from a plurality of servers distributed throughout the network based on the identified location of the client request).

As per claim 7, Tiwari discloses the data reading method according to claim 6, wherein when the candidate data server list records p data servers of the m data servers wherein p is a positive integer, the client terminal reads the specified data from one of the p data servers ([0030]-[0031]).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2013/0110988, referred herein after Park).


As per claim 8, Tiwari discloses a data reading method of a data source system having duplicate data sources, the data source system ([0009], the primary storage and secondary storage associated with the requested data are in synchronization), comprising m data servers wherein m is a positive integer, the data source system storing specified data having a plurality of data parts wherein each data part has a primary copy and at least one backup copy separately stored in the m data servers ([0022]-[0024]),, the data reading method comprising steps of: 
receiving a data reading request of the specified data from a client terminal (Fig. 5, step 501, [0023], the user application 101 may communicate with the logical volume manager 103 via a signal line 102, to transmit client-initiated data requests); 
obtaining a superiority parameter related to each of the data servers, the superiority parameters representing integrity of the specified data in each of the m data servers (Fig. 5, steps 504, 506, [0025], [0032]-[0033], [0052]-[0053]); 
16/879,141 -3-Dkt. No.: 68507-159 providing a candidate data server list according to the obtained superiority parameters, the candidate data server list recording p data servers of the m data servers wherein p is a positive integer greater than 1; and (Fig. 5, steps 506, [0062]-[0063], [0067]-[0068], locator module determines the candidate data server based on close proximity by comparing the physical distance);
the client terminal receiving the candidate data server list and reading either the primary copy or the backup copy of all of the plurality of data parts of the specified data from more than one data server of the p data servers recorded in the candidate data server list (Fig. 5, step 508, 510, [0067]-[0068]).


As per claim 9, Tiwari discloses the data reading method according to claim 8, further comprising steps of:
 judging whether the client terminal is positioned within a service area of any one of the p data servers in the candidate server list; when the client terminal is positioned within the service area of a first one of the p data servers in the candidate server list, maintaining the first data server in the candidate data server list; and when the client terminal is positioned outside the service area of a second one of the p data servers in the candidate server list, removing the second data server from the candidate data server list (Fig. 5, steps 506, [0062]-[0063], [0067]-[0068], locator module determines the candidate data server based on close proximity by comparing the physical distance).


As per claim 10, Tiwari discloses the data reading method according to claim 8, wherein the candidate data server list records every data server which stores the plurality of data parts of the specified data ([0025], the user application 101 may additionally select a corresponding server from a plurality of servers distributed throughout the network based on the identified location of the client request).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Liu teaches an invention relates to field of cloud storage technology and especially relates to a cloud storage data access method, apparatus and system

Hyatt teaches a method for dynamically adjusting the load priority of a backup nameserver in a computer network based on the health and responsiveness of primary and backup nameservers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/           Primary Examiner, Art Unit 2114